DETAILED ACTION
This action is in response to the claims filed 10/20/2022.  Claims 1-20 are pending.  No Claims have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,911,956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1, 7, 13 and 17:  
	“The cited reference does not teach “determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised”
	Independent claim 1 recites, in part, "determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised." Claims 7, 13, and 17 recite a similar limitation. The Office Action alleges Wolman teaches this feature. Office Action, pp. 2-3. Applicant respectfully disagrees.	…
	Wolman, at ¶ 8. For example, to guard against false negatives, the method of Wolman teaches using "historical information" to guard against false negatives. Id. at ¶ 42. For example, if, in addition to the SSID not being on a list of authorized SSIDS, "a set of AirMonitors [] suddenly begin hearing what appears to be an 'authorized' AP with strong signal strength [but], for the past three months they have never heard that AP with that signal strength before," the "condition is flagged 308 so that the network administrator can use the location information to look for the rogue AP." Id. However, detecting a broadcast at a particular signal strength, that happens to be a new signal strength, does not- teach "a variance satisfying a threshold," as presently claimed. Thus, Wolman does not teach, "determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised," as presently claimed.”
Examiner respectfully disagrees.  Examiner relied upon Wolman to show determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised (Wolman [0042] detected strong signal strength is greater than historical signal strength measurements which indicates multiple devices are pretending to be one).  Wolman [0042] establishes a “condition” for determining a “suspicious” signal strength.  Satisfaction of the “condition” of Wolman requires detection of a “strong” signal strength in comparison to historical signal strengths used to establish an expected signal strength of an “authorized” AP.  This indicates detection of a signal with strength that is greater than the historical signal strengths.  Determining whether a value is greater than another value requires determination of a variance between the two values.  Wolman does not explicitly disclose a “threshold”.  However, the historical signal strengths can be read on as a “threshold” that is satisfied when a “variance” of a comparison with a detected signal indicates the signal is of greater signal strength than the historical signal strengths.  Furthermore, Examiner points out that the limitation does not require a specific type of variance or degree/range of variance, and as such, in Wolman, the strength being greater by a non-specified degree reads upon a variance that satisfies a threshold.
Applicant argues with regards to claim:  
	“ii.  The cited reference does not teach "sending an indication that the network identifier information is compromised" 
	…
	As discussed above, Wolman uses location information and suspicious (e.g., unlisted) SSIDs to detect network breaches. If Wolman detects a suspicious location and/or a suspicious SSID, "this condition is flagged 308 so that the network administrator can use the location information to look for the rogue AP." Id. at ¶ 42. Alternatively, "the system can generate an alarm for the network administrator before ending." Id. at 39. Nonetheless, neither "flagging a condition," nor "generating an alarm," teaches "sending an indication" as presently claimed. 
	Thus, Wolman does not teach, "sending an indication that the network identifier information is compromised," as presently claimed.”
Examiner respectfully disagrees.  Examiner relied upon Wolman to show sending an indication that the network identifier information is compromised (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).  The claim limitation solely requires “sending an indication that the network identifier information is compromised”, and does not specify the form of sending, the destination/target of the sending, or the form of the indication, beyond there being an “indication that the network identifier information is compromised”.  As such, the generation of an alarm of Wolman reads upon “sending an indication”, as regardless of its form the alarm must communicate in some manner to a network administrator that the AP is unauthorized status. 
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007.

As to claim 1, Wolman anticipates a method (Wolman [Abstract]) comprising:	determining a baseline signal strength associated with a network device, wherein the network device is associated with network identifier information (Wolman Fig. 3; [0041]-[0042] historical comparison of SSID signal strength requires historical baseline);	determining a signal strength associated with the network identifier information (Wolman [0033] AirMonitors set to monitor AP presence on channel and periodically reporting data; [0042] continuous monitoring of signal spectrum over historical period of three months for comparison);	determining, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised (Wolman [0042] detected strong signal strength is greater than historical signal strength measurements which indicates multiple devices are pretending to be one); and	sending an indication that the network identifier information is compromised (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).
As to claim 4, Wolman discloses the invention as claimed as described in claim 1, including wherein determining the baseline signal strength is based on one or more of: provisioning information associated with the network device, plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis), and an average of a plurality of signal strength measurements.
As to claim 7, Wolman anticipates an apparatus (Wolman Fig. 1 item 102 Air Monitor) comprising:	one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU); and	a memory storing processor-executable instructions that, when executed by the one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU, memory and operating system), cause the apparatus to:		determine a baseline signal strength associated with a network device, wherein the network device is associated with network identifier information (Wolman Fig. 3; [0041]-[0042] historical comparison of SSID signal strength requires historical baseline);		determine a signal strength associated with the network identifier information (Wolman [0033] AirMonitors set to monitor AP presence on channel and periodically reporting data; [0042] continuous monitoring of signal spectrum over historical period of three months for comparison);		determine, based on a variance associated with the baseline signal strength satisfying a threshold, that the network identifier information is compromised (Wolman [0042] detected strong signal strength is greater than historical signal strength measurements which indicates multiple devices are pretending to be one); and		send an indication that the network identifier information is compromised (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).
As to claim 10, Wolman discloses the invention as claimed as described in claim 7, including wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to determine the baseline signal strength, cause the apparatus to determine the baseline signal strength based on one or more of: provisioning information associated with the network device, plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis), and an average of a plurality of signal strength measurements
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, 8-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007, in view of Hrastar (US 2007/0189194 A1), published Aug. 16, 2007.
As to claims 2 and 8, Wolman substantially discloses the invention as claimed as described in claims 1 and 7, respectively, failing however to explicitly disclose wherein the indication causes the network device to disconnect any user devices in communication with the network device based on the network identifier information and to change the network identifier information to new network identifier information.	Hrastar describes a method for wireless LAN dynamic channel change.	With this in mind, Hrastar discloses wherein the indication causes the network device to disconnect any user devices in communication with the network device based on the network identifier information and to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 3 and 9, Wolman and Hrastar disclose the invention as claimed as described in claims 2 and 8, respectively, including wherein the indication further causes the network device to be in communication, via the new network identifier information, with at least one user device that was in communication with the network device based on the network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
As to claim 5, Wolman substantially discloses the invention as claimed as described in claim 1, failing, however, to explicitly disclose further comprising determining, based on the compromised network identifier information, that the network device is compromised.	Hrastar discloses determining, based on the compromised network identifier information, that the network device is compromised (Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 6, Wolman substantially discloses the invention as claimed as described in claim 1, failing, however, to explicitly disclose sending, to the network device, an instruction to change the network identifier information to new network identifier information.	Hrastar discloses sending, to the network device, an instruction to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claim 11, Wolman and Hrastar disclose the invention as claimed as described in claim 8, including wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to determine, based on the compromised network identifier information, that the network device is compromised (Hrastar [0138] turn original channel into honeypot to detect attacker after dynamic changing of channel).
As to claim 12, Wolman and Hrastar disclose the invention as claimed as described in claim 8, including wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to send, to the network device, an instruction to change the network identifier information to new network identifier information (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
As to claim 13, Wolman substantially discloses a method (Wolman [Abstract]) comprising:	determining a baseline signal strength (Wolman [0041]-[0042] continuous monitoring of signal spectrum over historical period of three months for comparison);	determining, a received signal strength satisfies a threshold variance from the baseline signal strength (Wolman [0042] detected strong signal strength is different from historical measurements); and	sending, based on the received signal strength satisfying the threshold variance from the baseline signal strength, a message to at least one network device (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).	Wolman fails to explicitly disclose sending a message to at least one network device associated with the baseline signal strength.	Hrastar discloses sending a message to at least one network device associated with the baseline signal strength (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claim 17, Wolman substantially discloses an apparatus (Wolman Fig. 1 item 102 Air Monitor) comprising:	one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU); and	a memory storing processor-executable instructions that, when executed by the one or more processors (Wolman Fig. 1 item 102; [0031] AirMonitors are desktop computers – requires CPU, memory and operating system), cause the apparatus to:		determine a baseline signal strength (Wolman [0041]-[0042] continuous monitoring of signal spectrum over historical period of three months for comparison);		determine, a received signal strength satisfies a threshold variance from the baseline signal strength (Wolman [0042] detected strong signal strength is different from historical measurements); and		send, based on the received signal strength satisfying the threshold variance from the baseline signal strength, a message to at least one network device (Wolman [0039] generate alarm for network administrator upon determination that AP is unauthorized).	Wolman fails to explicitly disclose sending a message to at least one network device associated with the baseline signal strength.	Hrastar discloses sending a message to at least one network device associated with the baseline signal strength (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic channel change of Hrastar with the rogue access point detection of Wolman, such that upon detection of an unauthorized access point a dynamic channel change is made moving the access point and the stations using the access point to a new channel, as it would advantageously avoid communication problems between access points and stations (Hrastar [0137]).
As to claims 14 and 18, Wolman and Hrastar disclose the invention as claimed as described in claims 13 and 17, respectively, including wherein the baseline signal strength is based on a plurality of signal strength measurements determined by a plurality of devices (Wolman [0042] set of AirMonitors listens to AP signal strength and periodically reports it for data analysis).
As to claims 16 and 20, Wolman and Hrastar disclose the invention as claimed as described in claims 13 and 17, respectively, including wherein the message causes the at least one network device to disassociate one or more user devices associated with the at least one network device (Hrastar [0137] dynamic channel change sent to compromised access point, used to reroute traffic to new channel to avoid intruder, and to avoid communication problems between access points and stations; [0139], [0141]).
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2007/0298720 A1), published Dec. 27, 2007, in view of Hrastar (US 2007/0189194 A1), published Aug. 16, 2007, in view of Baek et al. (US 2016/0227571 A1), published Aug. 4, 2016.
As to claims 15 and 19, Wolman and Hrastar substantially disclose the invention as claimed as described in claims 14 and 18, respectively, failing, however, to explicitly disclose wherein determining the baseline signal strength comprises determining an average of the plurality of signal strength measurements.	Baek describes a method for transmitting and receiving a reference signal.	With this in mind, Baek discloses wherein determining the baseline signal strength comprises determining an average of the plurality of signal strength measurements (Baek Fig. 40 showing observation time window with average RSSI measurements against threshold; [0344]-[0345] measuring the average RSSI).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the average RSSI measuring of Baek with the signal strength monitoring of Wolman and Hrastar, such that a signal strength average is used, as it would advantageously help reduce noise and false positives that can be produced by reaction to a single outlier signal strength measurement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An et al. (US 2014/0130155 A1) is related to the detection of rogue APs using pre-stored authorized AP received signal strength indication (RSSI).
Ballai (US 2004/0023640 A1) is related to the determination of the location of rogue APs using signal strength values.
Stieglitz et al. (US 2006/0193284 A1) is related to rogue AP detection using signal strength.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492